        Case 1:20-mj-00054-NYW Document 16 Filed 05/12/20 USDC Colorado Page 1 of 1

AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District
                                                      __________     of Colorado
                                                                  District of __________

                   United States of America                            )
                                  v.                                   )
                                                                       )     Case No. 1:20-mj-00054-NYW
                        BRADLEY BUNN                                   )
                             Defendant                                 )

                                               WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.



Date:        05/12/2020
                                                                                            Defendant’s signature

                                                                           Matthew Golla            Digitally signed by Matthew Golla
                                                                                                    Date: 2020.05.11 16:06:11 -06'00'
                                                                                      Signature of defendant’s attorney



                                                                             Printed name and bar number of defendant’s attorney




                                                                                       Address of defendant’s attorney



                                                                                    E-mail address of defendant’s attorney



                                                                                  Telephone number of defendant’s attorney



                                                                                     FAX number of defendant’s attorney


          Print                        Save As...                                                                                Reset
